UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7830



FRANK O'NEAL JOHNSON,

                                            Plaintiff - Appellant,

          versus

FLOYD R. FRAZIER, Major; JEFFREY W. FRAZIER,
Captain; RAYMOND ROSSENER, Lieutenant; CRIT
BARTLEY, Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. B. Waugh Crigler, Magistrate Judge.
(CA-94-499-R)

Submitted:   January 18, 1996          Decided:     February 15, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Frank O'Neal Johnson, Appellant Pro Se. George Harrison Gilliam,
GILLIAM, SCOTT & KRONER, P.C., Charlottesville, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint.* We have reviewed
the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we affirm on the reasoning of the magis-

trate judge. Johnson v. Frazier, No. CA-94-499-R (W.D. Va. Oct. 30,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




    *
      The magistrate judge conducted the proceedings pursuant to
28 U.S.C. § 636(c) (1988).

                                2